Exhibit 10.2a

 

 

 

RESTRICTED STOCK AWARD AGREEMENT
UNDER NORTHEAST BANCORP amended and restated
2010 STOCK OPTION AND INCENTIVE PLAN

 

 

Name of Grantee:

 

 

 

 

 

Type of Stock:

Voting Common Stock 

 

 

 

 

No. of Shares:

 

 

 

 

 

Grant Date:

 

 

  

 

Pursuant to the Northeast Bancorp Amended and Restated 2010 Stock Option and
Incentive Plan (the “Plan”) as amended through the date hereof, Northeast
Bancorp (the “Company”) hereby grants a Restricted Stock Award (an “Award”) to
the Grantee named above. Upon acceptance of this Award, the Grantee shall
receive the number of shares of Voting Common Stock of the Company specified
above, subject to the restrictions and conditions set forth herein and in the
Plan. The Company acknowledges the receipt from the Grantee of consideration
with respect to the par value of the Stock in the form of cash, past or future
services rendered to the Company by the Grantee or such other form of
consideration as is acceptable to the Administrator.

 

1.     Award. The shares of Restricted Stock awarded hereunder shall be issued
and held by the Company’s transfer agent in book entry form, and the Grantee’s
name shall be entered as the stockholder of record on the books of the Company.
Thereupon, the Grantee shall have all the rights of a stockholder with respect
to such shares, including voting and dividend rights, subject, however, to the
restrictions and conditions specified in Paragraph 2 below. The Grantee shall
(i) sign and deliver to the Company a copy of this Award Agreement and (ii)
deliver to the Company a stock power endorsed in blank.

 

2.     Restrictions and Conditions.

 

(a)     Any book entries for the shares of Restricted Stock granted herein shall
bear an appropriate legend, as determined by the Administrator in its sole
discretion, to the effect that such shares are subject to restrictions as set
forth herein and in the Plan.

 

(b)     Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.

 

 
 

--------------------------------------------------------------------------------

 

 

(c)     If the Grantee’s employment with the Company and its Subsidiaries is
voluntarily or involuntarily terminated for any reason prior to vesting of
shares of Restricted Stock granted herein, all shares of Restricted Stock shall
immediately and automatically be forfeited and returned to the Company.
Notwithstanding the foregoing, if the Grantee’s employment with the Company and
its Subsidiaries is terminated due to the Grantee’s death or disability prior to
the vesting of shares of Restricted Stock granted herein, all restrictions shall
lapse and such shares shall automatically become fully vested. The
Administrator’s determination of the reason for termination of the Grantee’s
employment shall be conclusive and binding on the Grantee and his or her
representatives or legatees.

 

(d)     Notwithstanding anything in this Award Agreement to the contrary, (i) in
the case of a Sale Event (as defined in the Plan) prior to any Vesting Date in
which this Award is assumed or continued by the successor entity in such Sale
Event or substituted with a new award of such successor (in accordance with
Section 3(c) of the Plan), this Award Agreement and the shares of Restricted
Stock granted herein shall be treated in accordance with Section 3(c) of the
Plan; provided, however, that in connection with a Sale Event in which this
Award is assumed or continued by the successor entity in such Sale Event or
substituted with a new award of such successor (in accordance with Section 3(c)
of the Plan), the shares of Restricted Stock granted herein shall be deemed
vested in full upon the date on which the Grantee’s employment with the Company
and its Subsidiaries or the successor entity terminates if such termination
occurs on or following the date of such Sale Event and is without Cause (as
defined below) and in connection with a Sale Event in which this Award is not
assumed or continued by the successor entity in such Sale Event or substituted
with a new award of such successor, the shares of Restricted Stock granted
herein shall be deemed vested in full as of the effective time of such Sale
Event.

 

“Cause” means a termination of the Grantee’s employment as a result of (i)
conduct by the Grantee constituting deliberate dishonesty or gross misconduct in
connection with the Grantee’s employment; (b) the Grantee’s commission of any
crime involving moral turpitude or any felony; (c) the Grantee’s commitment of
any fraud, embezzlement, breach of fiduciary duty or misappropriation of funds
against the Company or its Subsidiaries or successor entity; (d) the Grantee’s
material violation of any provision of any agreement(s) between the Grantee and
the Company or its Subsidiaries or successor entity relating to noncompetition,
nonsolicitation, nondisclosure and/or assignment of inventions; (e) the
Grantee’s material violation of the Company’s (or a Subsidiary’s or successor
entity’s) written policies or rules material to the Grantee’s employment that
results in material demonstrable harm to the Company or its Subsidiaries or
successor entity; or (f) failure to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
after being instructed by the Company or its Subsidiaries or successor entity to
cooperate, or the willful destruction or failure to preserve documents or other
materials known to be relevant to such investigation or the inducement of others
to fail to cooperate or to produce documents or other materials in connection
with such investigation. In the event the Grantee is a party to an employment
agreement with the Company or any Subsidiary that contains a different
definition of “Cause,” the definition set forth in such other agreement shall be
applicable to the Grantee for purposes of this Agreement and not this
definition.

 

3.     Vesting of Restricted Stock. The restrictions and conditions in
Paragraph 2 of this Agreement shall lapse on the Vesting Date or Dates specified
in the following schedule so long as the Grantee remains an employee of the
Company or a Subsidiary on such Dates. If a series of Vesting Dates is
specified, then the restrictions and conditions in Paragraph 2 shall lapse only
with respect to the number of shares of Restricted Stock specified as vested on
such date.

 

 
2

--------------------------------------------------------------------------------

 

 

 

Number of
Shares Vested

Vesting Date

           

33 1/3% (33 1/3%)

Third Anniversary of Grant Date

   

33 1/3% (66 2/3%)

Fourth Anniversary of Grant Date

   

33 1/3% (100%)

Fifth Anniversary of Grant Date

       

Subsequent to such Vesting Date or Dates, the shares of Stock on which all
restrictions and conditions have lapsed shall no longer be deemed Restricted
Stock. The Administrator may at any time accelerate the vesting schedule
specified in this Paragraph 3.

 

4.     Dividends. Dividends on shares of Restricted Stock shall be paid
currently to the Grantee.

 

5.     Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Award shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

 

6.     Transferability. This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.

 

7.     Tax Withholding. The Grantee shall, not later than the date as of which
the receipt of this Award becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event. Except in the case where an
election is made pursuant to Paragraph 8 below, the Optionee may elect to have
the minimum required tax withholding obligation satisfied, in whole or in part,
by authorizing the Company to withhold from shares of Stock to be issued a
number of shares of Stock with an aggregate Fair Market Value that would satisfy
the minimum withholding amount due..

 

8.     Election Under Section 83(b). The Grantee and the Company hereby agree
that the Grantee may, within 30 days following the Grant Date of this Award,
file with the Internal Revenue Service and the Company an election under Section
83(b) of the Internal Revenue Code. In the event the Grantee makes such an
election, he or she agrees to provide a copy of the election to the Company. The
Grantee acknowledges that he or she is responsible for obtaining the advice of
his or her tax advisors with regard to the Section 83(b) election and that he or
she is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with regard to such
election.

 

9.     No Obligation to Continue Employment. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee in employment and neither the Plan nor this Agreement shall
interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of the Grantee at any time.

 

 
3

--------------------------------------------------------------------------------

 

 

10.     Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.

 

11.     Data Privacy Consent. In order to administer the Plan and this Agreement
and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). By entering into this Agreement, the Grantee (i)
authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Grantee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate. The Grantee shall have
access to, and the right to change, the Relevant Information. Relevant
Information will only be used in accordance with applicable law.

 

[REMAINDER OF PAGE INTENTIONAL LEFT BLANK]

 

 
4

--------------------------------------------------------------------------------

 

 

12.     Notices. Notices hereunder shall be mailed or delivered to the Company
at its principal place of business and shall be mailed or delivered to the
Grantee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.

 

 

NORTHEAST BANCORP 

 

                       

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.

 

 

 

Dated: 

 

 

 

 

 

 

Grantee’s Signature 

 

 

 

 

 

 

 

 

 

 

 

Grantee’s name and address: 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5